985 So. 2d 698 (2008)
Michael P. HOFELDT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-58.
District Court of Appeal of Florida, Fifth District.
July 8, 2008.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Russell v. State, 982 So. 2d 642 (Fla.2008).
PLEUS, LAWSON and COHEN, JJ., concur.